Smith,,J.
(dissenting).
I am of the opinion that the act. of 1908 “covers the whole subject of the earlier” laws relating to dealing in futures, “embraces new provisions, and plainly, shows that it was intended, not only as a substitute for the earlier laws, but to cover the whole subject then considered , by the legislature, and to prescribe the only rules in respect thereto,” and that, consequently, “it i *57operates as a repeal of all former statutes relating to the subject.”
I feel constrained, therefore, to dissent from the conclusion reached by my brethren.